Citation Nr: 1023879	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

Both the Veteran and his spouse testified at hearings 
conducted before the RO in August 2008 and the undersigned in 
February 2009.  Transcripts of the hearings are of record.

In a decision dated in May 2009, the Board determined that 
the Veteran had failed to submit new and material evidence to 
reopen the claim for service connection for PTSD.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) and in April 2010, the Court granted 
a joint motion for remand for further development.  

The issue as characterized on the title page of this decision 
has been framed to include the larger issues of whether new 
and material evidence has been presented to reopen the 
service connection claim for an acquired psychiatric 
disorder, to include PTSD.  When originally denied in a final 
rating action of July 2003, the claim was characterized as 
entitlement to service connection for PTSD.  Recent case law 
provides that a claim for a mental health disability includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the 
holding in Clemons, the Board has more broadly characterized 
the claim on appeal.

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009) that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in 
the prior final rating decision of July 2003 - that the 
Veteran experiences a chronic psychiatric disorder as a 
result of his active service.  As such, the threshold 
question of whether new and material evidence had been 
submitted must be addressed.  It is also noted that in light 
of the Board's decision to reopen the claim and Remand the 
matter to the RO for additional development, there can be no 
prejudice to the Veteran from captioning the issue as such.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In July 2003, the RO issued a decision that denied 
service connection for PTSD because the Veteran's stressors 
were not verifiable.  



2.  The evidence received since July 2003 decision relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied the Veteran's claim 
of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103 
(2009).

2.  The evidence received subsequent to the July 2003 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Regarding the issues of new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disability, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


New and Material Evidence

The Veteran is claiming service connection for an acquired 
psychiatric disorder, which was initially denied in July 2003 
by the RO because his stressors were not verifiable.  He did 
not appeal and the decision became final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2009).

Subsequently, the Veteran filed to reopen his claim for PTSD 
in December 2004.  His claim to reopen was denied in May 
2005.  The RO found that the Veteran had yet to submit 
evidence of a verifiable in-service stressor.  He filed a 
notice of disagreement in August 2005 along with another 
stressor statement and a letter from his wife in support of 
his claim.  The rating decision was confirmed denied in 
December 2005 and again in May 2006.  As discussed above, the 
matter has been recharacterized to more accurately adjudicate 
the Veteran's claim.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The evidence of record at the time of the last final denial 
in July 2003 included the Veteran's lay statements detailing 
four stressors, not including the names of other individuals 
involved in the stressful incidents, service personnel 
records, service treatment records, and a VA examination.  

The evidence added to the record since the July 2003 decision 
consists of the Veteran's lay statements detailing an 
additional seven stressors and names of individuals involved 
in some of the incidents, more precise dates for some of the 
incidents, a letter from the Veteran's wife, a letter from a 
private physician, VA outpatient treatment records, Social 
Security Administration records, a hand-drawn map regarding 
the Tet Offensive and his location relative to the movements 
of the Viet Cong, published writings regarding the Tet 
Offensive, and sworn testimony before the RO and the Board.  
As the evidence had not previously been submitted to agency 
decision-makers and is not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2009).  
 
Specifically, the Veteran's lay statements detailing his 
stressors are presumed to be credible when determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Additionally, the letter from the 
Veteran's private physician appears to link the Veteran's 
diagnosis of PTSD to the purported stressors.

Based on the foregoing, the Board finds that the new evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that of a causal connection to service.  As such, 
it is found to be material.  Accordingly, the Veteran's 
request to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is granted.  


REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

As discussed above, the Veteran's claim for service 
connection for an acquired psychiatric disorder focuses on 
his allegation that he suffers from PTSD.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

In the present case, the Veteran maintains that his PTSD is 
the result of eleven stressors.  First, he reported that 
while in his first month in Vietnam, in Long Binh, he 
witnessed ammunition dumps being blown up and thought he and 
his unit were being attacked.  Second, he reported that while 
in Saigon, he witnessed two Vietnamese and two American 
soldiers kill two Vietnamese civilians in cold blood and he 
feared that the Americans would kill him if he told anyone.  
Third, he reported that he was present in Saigon on January 
31, 1968 during the first night of the Tet Offensive and that 
he stood on the roof of his supply building firing his weapon 
in the direction of the enemy.  He also heard shots being 
fired back.  He reported that the following individuals were 
with him on the rooftop: Specialists Miller, Staskey or 
Staseck, and Torrez.  Fourth, he reported that one to two 
weeks after the first night of the Tet Offensive, he found an 
injured American soldier on the side of the road and detoured 
to take the soldier to Ton Son Nhut for medical care.  An 
attendant at the hospital told the Veteran that the soldier 
looked as if he had been run over and left to die.  The 
Veteran reported that on the way back to his compound, he 
observed a Buddhist monk saturate himself in gasoline and 
jump into a fire.  When he returned to his compound, the 
Veteran's sergeant recommended him for an Article XV for 
detouring to take the soldier for treatment and took away the 
Veteran's vehicle for one month.  Fifth, in another stressor 
statement, he also reported that he saw two Buddhist monks 
set themselves on fire in protest of the war.  Sixth, he 
reported that he had a pet dog in Vietnam which was kidnapped 
and later fed to him at a local market.  Seventh, he reported 
that one of his superiors, Sgt. Yanez, regularly made him 
drive around all night in Saigon and that he was always in 
fear for his life.  Eighth, the Veteran reported that the 
same Sgt. Yanez also engaged in illegal black market activity 
and threatened the Veteran's life if he told anyone.  Ninth, 
he reported that he saw young children with missing limbs.  
Tenth, he reported that he saw a fellow soldier shot in the 
head.  He did not name the soldier who was shot.  Eleventh, 
he also reported general stress surrounding his duty of 
knocking on doors to see if Viet Cong were present. 

Although most of the stressors listed above are vague and do 
not indicate specific information as to dates of stressful 
events or names of individuals involved in the events, three 
of the stressors have been narrowed to more specific windows 
of time and/or include names of individuals who were also 
involved: (1) the ammunition dumps at Long Binh in December 
1967; (2) the shooting on January 31, 1968 on the rooftop of 
the supply building during the first night of the Tet 
Offensive and the soldiers who served with him during the 
event; (3) and the Buddhist monk who set himself on fire on 
the road between Ton Son Nhut hospital and the Veteran's 
compound in February 1968.  Additionally, he has named his 
sergeant whom he claims engaged in illegal activity. 


As indicated in the joint motion for remand, VA has not 
fulfilled its duty to assist by attempting to verify whether 
the Veteran actually served with the service members he 
named, even though attempts were made to verify other details 
of the Veteran's reported stressors.  Further, an attempt 
should be made to verify the stressors involving the 
immolation of the Buddhist monk.  Thus, another attempt to 
verify his stressors should be made by sending his claim to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC). 

Further, the Veteran has current diagnoses of other 
psychiatric disorders including anxiety disorder, depressive 
disorder, dysthymic disorder, major depression, and rule out 
mental illness due to a general medical condition.  The Board 
also notes that a September 2004 psychology note indicated 
that even though the Veteran met the "criteria for Major 
Depression and experiences PTSD symptoms," "it is currently 
unclear whether [the Veteran] meets criteria for PTSD or is 
experiencing psychological symptoms related to COPD."  The 
note went on to report that "due to complicated medical 
problems which impact his psychological functioning, [the 
Veteran] was hospitalized."  Thus, the RO should arrange for 
the Veteran to undergo a VA examination at an appropriate VA 
medical facility to determine whether any current psychiatric 
disorder is due to service or his non-service connected COPD.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Lastly, to ensure all records are available, records should 
be obtained from the VA medical center where the Veteran 
receives treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA 
Medical Centers in Yakima, Washington, 
for the period from August 2008 to the 
present and Walla Walla, Washington 
for the period from June 2008 to the 
present.

2.	Attempt to verify the following: (1) 
whether service members named 
Specialists Miller, Staskey or 
Staseck, and Torrez served with the 
Veteran from January to February 1968 
in Saigon, Vietnam; (2) whether he 
served under a Sgt. Yanez from January 
to February 1968 in Saigon, Vietnam; 
(3) whether there is any record of a 
Buddhist monk immolating himself on 
the road between Ton Son Nhut hospital 
and the Veteran's compound in February 
1968; and (4) whether there is any 
record of ammunition dumps being set 
on fire in Long Binh in December 1967 
and whether the 163rd Supply Company 
was located in Long Binh in December 
1967.   

If the RO lacks specific information 
necessary in order to seek 
verification of the Veteran's 
identified stressors, the RO should 
make an express determination 
describing its efforts to attain 
additional information from the 
Veteran and whether additional 
attempts to verify the stressors would 
be futile.

3.	After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the Veteran to undergo VA examination, 
by a psychiatrist, at an appropriate 
VA medical facility.  The entire 
claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated 
to examine the Veteran, and the report 
of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to 
include psychological testing) should 
be accomplished (with all findings 
made available to the psychiatrist 
prior to the completion of his/her 
report), and all clinical findings 
should be reported in detail.

If a stressor(s) has been verified by 
the JSRRC, the RO should identify that 
stressor and ask the examiner to 
express an opinion as to whether it is 
at least as likely as not (a 50 
percent or greater probability) that 
the in-service stressful experience 
described by the Veteran is related to 
the Veteran's current diagnosis of 
PTSD. 

If it is determined that the claimed 
in-service stressor did not occur or 
that the Veteran does not suffer from 
PTSD, the examiner should provide an 
opinion as to whether it is at least 
likely as not (a 50 percent or greater 
probability) that the Veteran suffers 
an acquired psychiatric disorder, 
other than PTSD, that had its onset in 
service or is otherwise etiologically 
related to his active service.

Detailed rationale should be provided 
with all opinions rendered.  If the 
examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale.

4.	After completing the above actions, 
and any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the paragraphs above, the Veteran's 
claim must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


